Title: From James Madison to Soliman Melimeni, 4 March 1806
From: Madison, James
To: Melimeni, Soliman


                    
                        No. 4.
                        (copy for Mr Lear)
                        Sir
                        March the 4th. 1806
                    
                    In my letter of the 5th. Ultimo, I stated that measures had been taken for examining into the circumstances which attended the Capture of the Xebeque commanded by Raiz Hassan bo Ally and her two prizes, and that the determination to be made would bear the marks of a friendly disposition towards the Bey.
                    In this investigation it has been made to appear, that the Xebeque and prizes were captured for repeated attempts to enter the Port of Tripoli during a blockade by the Ships of War of the United States, attempts which were deliberate, and persisted in after actual warnings had been given by the blockading force. Under such circumstances, satisfactorily as they have been proved, the President cannot be persuaded that the Bey will be insensible to the just motives which induced the capture or that he would consider the single fact of the Vessel being Tunisian property sufficient to exempt them from confiscation for such a breach of the neutral duty. On the other hand, as the War out of which this affair has grown has been happily terminated, the President, trusting to the fidelity of the Bey to principles long and generally established, and believing that the solicitude he has manifested for a restitution of the captured Vessels has been occasioned by the want of a Knowledge of the real cause of the capture, is unwilling that he should be disappointed in the expectation he has been led to form. The Xebeque and prizes will, therefore be restored if they be yet in possession of the American Agents, or otherwise they will be directed to pay to the Government of Tunis the sum of four thousand dollars for the benefit of its subjects who may be interested; this sum being the highest value at which they were estimated: or should, as is probable, the Vessels or the articles on board them, at the time of the capture, have suffered delay or diminution, it will be optional for your government, on renouncing them

to the American Agents in whose possession they may be, to receive the abovementioned sum as an equivalent.
                    This happy conclusion of your mission will doubtless be regarded by the Bey both as a proof of the liberality of the President, and as a pledge of the amity of the United States: and I feel the greater pleasure in communicating it to you, as it affords me an opportunity of bearing testimony to the good qualities which have recommended you to the esteem of the President, and of offering my wishes that you may, on your return, receive from your Prince the tribute of approbation to which you are so justly entitled. I have the honor to be &c.
                    
                        (signed) James Madison
                    
                